Case 19-05090-hb       Doc 82     Filed 11/15/19 Entered 11/15/19 15:18:07           Desc Main
                                  Document      Page 1 of 3



                         UNITED STATES BANKRUPCY COURT
                           DISTRICT OF SOUTH CAROLINA

 In re: Dream Big Restaurants, LLC,              )               Case No. 7:19-bk-05090
                                                 )
                                                 )            Proceedings under Chapter 11
                    Debtor                       )
                                                 )                 Hon. Helen E. Burris
                                                 )

   STIPULATION TO RELIEF FROM AUTOMATIC STAY AS TO RON M. DAVIS

   The above-captioned debtor (the “Debtor”), hereby agrees and stipulates as follows:

       1.     The Debtor filed its petition in this Bankruptcy Court on September 27, 2019 (the

              “Petition Date”).

       2.     Prior to the Petition Date on February 12, 2019, Ron M. Davis (“Creditor”) filed a

              personal injury action in the Greenville County Court of Common Pleas, C/A

              Number: 20198-CP-23-671, (the “State Court Action”) against the Debtor for an

              alleged injuries resulting from a slip and fall that occurred on January 2, 2017. A

              copy of the Summons and Complaint filed in the State Court Action is attached

              hereto as Exhibit A.

       3.     On November 7, 2019, counsel for Ron M. Davis was notified via email from

              counsel for the Debtor that had filed for Chapter 11 bankruptcy protection.

       4.     The State Court Action involves the recovery of bodily injury liability insurance,

              and the plaintiff in the State Court Action has agreed to proceed against the Debtor

              in an attempt to recover applicable insurance proceeds as to not affect this

              proceeding.

       Now Therefore, in consideration of the foregoing, the Parties hereby stipulate to entry of

the Order attached hereto as Exhibit A, which provides each of the following:
Case 19-05090-hb    Doc 82     Filed 11/15/19 Entered 11/15/19 15:18:07            Desc Main
                               Document      Page 2 of 3



     a.    The Parties agree that lifting the automatic stay to allow the State Court Action to

           continue is appropriate;

     b.    The Parties agree that allowing the State Court Action to proceed against the Debtor

           will not affect the Estate;

     c.    Creditor may take action to recover any settlement, judgment, or relief in Creditor’s

           favor against any applicable insurance coverage;

     d.    Creditor shall not take any action to enforce any judgment in Creditor’s favor

           against Debtor (and its successors), as opposed to its insurers;

     e.    The Creditor will withdraw any claim he has or may have in this case, and will not

           assert or file any Proof of Claim in this case;

     f.    The Creditor will provide a waiver of any claim against the Debtor and the Estate

           in the form of a Covenant Not to Execute for purposes of collecting on liability

           insurance proceeds; and

     g.    In no event may a party assert a post-petition claim against the Debtor arising from

           the State Court Action or any insurance policy of Debtor.




                         [SIGNATURE PAGE TO FOLLOW]
Case 19-05090-hb      Doc 82       Filed 11/15/19 Entered 11/15/19 15:18:07      Desc Main
                                   Document      Page 3 of 3




SKINNER LAW FIRM, LLC                           GOINGS LAW FIRM, LLC

/s/ Randy A. Skinner                            /s/ Robert F. Goings
Randy A. Skinner                                Robert F. Goings, Esq. (Fed. ID # 9838)
300 North Main Street, Suite 201                1510 Calhoun Street
Greenville, SC 29601                            Post Office Box 436 (29202)
(864) 232-2007                                  Columbia, South Carolina 29201
main@skinnerlawfirm.com                         (803) 350-9230 (ph)
                                                (877) 789-6340 (fax)
and                                             rgoings@goingslawfirm.com

SCHAFER AND WEINER, PLLC                        Attorney for Creditor Ron M. Davis
John J. Stockdale, Jr. (Mich. P71561)
40950 Woodward Ave., Suite 100
Bloomfield Hills, MI 48304
T: 248.540.3340
jstockdale@schaferandweiner.com
(Admitted pro hac vice, See DN 41)

Attorney for Debtor Dream Big Restaurants,
LLC,
